 Exhibit 10.1

LOAN CONTRACT

 

Contract No.: PYSXZDZ 20160112 No. 001

 

( ) Out of the line

 



( √ ) Within the line Line Contract Name: Comprehensive Credit Line Contract    
      Line Contract No.: PYSXZZZ 20151210 No. 001         Party A (Lender): PING
AN BANK CO., LTD. SHENZHEN XINZHOU BRANCH         Address: NO. 1099 Shennan
Road, Shenzhen         Legal Representative (Principal): Yao Guiping        
Tel.:                 Party B (Borrower): SHENZHEN HIGHPOWER TECHNOLOGY CO.,
LTD.         Address: Shanxia Villiage, Pinghu Town, Longgang District, Shenzhen
        Legal Representative: Pan Dangyu         Tel.:          





 

Whereas Party B applies Party A for a loan, in accordance with the Contract Law
and other relevant laws and regulations, Party A and Party B hereby make and
enter into this Contract upon consensus through consultation.

 

Article 1 Loan

 

1.1           Loan Amount: (currency) RMB (in figures) ¥9,500,000, (in words)
nine million five hundred thousand only.

 

1.2          Loan Purpose: follows the following (1):

 

(1) Specifically, for purchasing raw materials.

 

(2) Borrowing for repaying (on-lending)/restructuring, specifically as follows:
repaying the credit line under (contract No. and name).

 

1.3          The Loan Term: is applicable to the following (2):

 

(1) From MM DD, YYYY to MM DD, YYYY.

 

(2) One ( ) days ( ) months ( √ ) years.

 

The actual loan amount and the start and ending date shall accord with the
receipt for a loan within the scope specified in this Contract.

 

In the event that Party B has any event of default and Party A demands Party B
to immediately repay the loan in advance, the loan shall be deemed matured when
the event of default occurs.

 

If the loan is paid in installments, the due date for payment of a loan shall
not be later than the corresponding date when a loan is paid for the first time.

 



 

 

 

1.4           Loan Interest Rate.

 

1.4.1 The loan interest rate of this Contract shall be determined according to
the following standard. The loan interest rate for the first period shall follow
that indicated in the receipt for a loan (please express with “√” in front of
the option):

 

(√) 35% higher than the benchmark interest rate for the same-grade loan issued
by the People’s Bank on the date of payment of the loan.

 

( ) Benchmark interest rate for the same-grade loan issued by the People’s Bank
on the date of payment of the loan ( ) + /( ) - / (floating points).

 

( ) Benchmark interest rate for the same-grade loan issued by the People’s Bank
on the date of payment of the loan

 

( ) ( ) LIBOR ( ) HIBOR on the date of payment of the loan ( ) + /( ) - / (basic
points) (applicable to foreign exchange loans only).

 

Interest shall be charged according to the actual days of the loan. Daily
interest rate of loans in pound and Hong Kong dollar = annual interest rate
/365; Daily interest rate of loans in other currencies = annual interest rate
/360.

 

1.4.2 The method for adjustment of the loan interest rate under this Contract is
as follows (please express with “√” in front of the option):

 

( ) Adjusted by (month /quarter /half a year/ year). The adjustment date of
interest rate is the following

 

o The date of (every month /every three months /every half a year /every year)
corresponding to the date of payment of the loan; where there is no
corresponding day in a month, the last day of the current month shall be taken
as the adjustment date of interest rate.

 

o Each January 1.

 

(√ ) A fixed interest rate is executed hereunder during the loan term.

 

If the loan interest rate is adjusted, interest shall be calculated and charged
according to the new interest rate after adjustment from the adjustment date of
interest rate. However, if the loan is repaid by installment (including matching
the repayment of principal and interest by period, and matching the principal
repayment by period), interest in the current period shall be calculated and
charged according to the interest rate before adjustment and interest after the
current period shall be calculated and charged according to the interest rate
after adjustment.

 

1.4.3 In case of adjustment of the benchmark interest rate for several times,
Party A shall make adjustment according to the latest benchmark interest rate on
the adjustment date. If the loan interest rate specified above is lower than the
lower line of the interest rate stipulated by the People’s Bank of China after
the People’s Bank of China adjusts the floating range of the benchmark interest
rate, the loan interest rate hereunder shall be adjusted to be the lower line of
the interest rate stipulated by the People’s Bank of China. If the People’s Bank
of China does not publish the benchmark interest rate any longer, the loan
interest rate hereunder shall be adjusted to the inter-bank interest rate for
same-grade loans recognized or commonly used in the corresponding period, unless
otherwise agreed by both Parties.

 

1.4.4 In case of any national change to the interest rate determination methods,
adjustment methods and interest charging methods, the relevant national
provisions shall prevail.

 

1.4.5 Where there is any adjustment of interest rate mentioned above, Party A
may not give a notice to Party B additionally.

 



 

 

 

 

1.5           Expiry Date. The expiry date of interest shall be the 20th day of
each month. Party B shall pay interest by ( ) month (√ ) quarter ( ) year ( )
others / . The maturity date of the loan shall be the last expiry date of
interest, clearing with the principal and interests.

 

Article 2 Payment of the Loan

 

2.1           Party A shall, prior to payment of the loan, have the right to
review the following items and decide whether to pay the loan according to the
review results:

 

(1) whether Party B has handled and completed all the legal formalities for
government licensing, approval, registration and delivery in connection with the
loan hereunder in accordance with relevant laws and regulations(if any);

 

(2) whether the related guarantee contract is effective (if any);

 

(3) whether Party B has fully paid the expenses in connection with the execution
of this Contract (if any);

 

(4) whether Party B has met the conditions for loans specified in this Contract;

 

(5) whether there is any adverse change to the business and financial conditions
of Party B and the guarantor (if any);

 

(6) whether there is any change to Party B’s repayment willingness and the
guarantor’s guarantee willingness (if any);

 

(7) whether Party B has any breach of contract hereunder.

 

2.2           If Party A discovers during the payment process of the loan, that
Party B’s credit status declines, main business profitability is not strong or
there is any abnormal situation during use of the loan money, Party A shall have
the right to change the loan payment method or stop payment of the loan money.

 

2.3           If, before the payment of the loan, Party A is unable to pay the
loan under this Contract due to change of national macro-control policies, or
request for control of credit scale or credit orientation present by Party A’s
regulatory department to Party A, or due to other causes not attributable to
Party A, Party A shall have the right to stop payment of the loan or cancel this
Contract, to which Party B shall have no objection.

 

2.4           Payment Method. Party A and Party B agree to take the following
method for payment of the loan money:

 

( ) Payment in full by Party A upon authorization: Party A pays the loan money
through Party B’s account to Party B's transaction objects which are compliant
with the agreed purpose according to Party B’s application for money withdrawal
and payment authorization.

 

( ) Payment in part by Party A upon authorization: if the transaction objects
are specific and the single payment amount is more than RMB Yuan ( Yuan
included), Party A pays the loan money through Party B’s account to Party B's
transaction objects which are compliant with the agreed purpose according to
Party B’s application for money withdrawal and payment authorization; Party A
pays the remaining loan money to Party B’s account according to Party B’s
application for money withdrawal and Party B himself pays the money to his
transaction objects which are compliant with the agreed purpose.

 

( ) Payment in full by Party B himself: Party A directly releases the loan money
to Party B’s account according to Party B’s application for money withdrawal and
Party B himself pays the money to his transaction objects which are compliant
with the agreed purpose.

 

2.5           Payment Management. Party A and Party B agree to make the
following management on payment of the loan money:

 

 

 

 



 

If the method of payment upon authorization, Party B may demand Party A to pay
the loan money when Party B meets the following conditions for payment:

 

(1) Party B has submitted a repayment application and relevant supporting
materials, including business contract according to Party A’s requirements, and
the information about the transaction objects and payment amount, etc., listed
in the payment application complies with that indicated in the supporting
materials;

 

(2) The payment application complies with the loan purpose specified in this
Contract;

 

(3) Party B authorizes Party A to pay the loam money to specified transaction
objects;

 

Party A shall have the right to check whether the information about the
transaction objects and payment amount, etc., listed in the payment application
provided by Party B complies with that indicated in relevant supporting
materials, including business contract, and shall have the right to refuse the
payment application which does not comply with the loan purpose specified in
this Contract.

 

If the method of payment by Party B himself is adopted, after payment of the
loan, Party B shall give a written summary and notice to Party A to report the
payment situation of the loan money by month, and provide the information about
the transaction objects and payment amount, etc., and the relevant supporting
materials including business contract according to Party A’s requirements. Party
A shall have the right to check whether payment of the loan money complies with
the agreed purpose through account analysis, examination of vouchers and site
investigation, and Party B shall provide coordination.

 

2.6           Conditions for Change and Sudden Change of Payment Method. Under
any one of the following circumstances, Party A shall have the right to adjust
the standard of amount paid upon authorization or change the payment method to
payment in full upon authorization:

 

(1) If the method of payment by Party B himself is adopted, and Party B fails to
give a written summary and notice to Party A to report the payment situation of
the loan money according to the stipulations or refuses to provide coordination
for Party A for checking whether independent payment of the loan complies with
the specified purpose through account analysis, examination of vouchers or site
investigation;

 

(2) Party B violates this Contract and evades payment by Party A upon
authorization through breaking up the whole into parts;

 

(3) Party B’s credit status declines and its main business profitability is not
strong;

 

(4) There is abnormal situation in the use of the loan money;

 

(5) The regulatory department adjusts the standard of payment upon
authorization.

 

2.7           Account Management. Through consultation between Party A and Party
B, Party B agrees to open the following account with Party A to accept Party A’s
monitoring:

 

1. Party B agrees to open a loan payment account with Party A according to Party
A’s requirements.

 

Account name: SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD.

 

Account No.:
                                                                                                  .

 

Payment and withdrawal of the loan money shall be handled through this account.
Party A shall have the right to carry out dynamic monitoring of this account.
Where there is any abnormal situation detected, Party A shall have the right to
take relevant actions, including but not limited to freezing and stop payment,
etc.

 

 



 

 

 

2. Party B agrees to open a capital return account with Party A according to
Party A’s requirements (please express with “√" in the ( ) in front of the
option).

 

( ) The capital return account is the same as the loan payment account as set
forth in sub-clause 1 of this Article.

( ) Capital return account name: ___________________; account No.:
____________________.

 

Capital return in this account shall comply with the following provisions:

 

If Party B fails to timely repay Party A the loan, Party A shall have the right
to deduct money for repaying the loan principal and interest from the capital
return account opened by Party B with Party A and from other accounts opened by
Party B with Party A and Party A’s subordinate branches.

 

3. Party B agrees that Party A is entitled to take back the loan in advance
according to the capital return situations of Party B.

 

Article 3 Repayment

 

3.1 Party B shall repay the loan principal according to the following (2):

 

(1) Repayment of principal in installment:

 

( ) Repayment of principal by ( ) month ( ) quarter ( ) year. The amount
repayable each period is     /   .

 

( ) Repayment of principal in installment according to the date and amount of
repayment listed in Annex 1 of this Contract.

 

( ) Others                       /                                    .

 

(2) Repayment of principal in a lump sum at maturity.

 

3.2           If Party B repays the loan principal by month, the date of
repayment of principal shall be the expiry date of interest each month after the
loan is released; if Party B repays principal by quarter, the date of repayment
of principal shall be the expiry date of interest every three months after the
loan is released; if by year, the date of repayment of principal shall be the
expiry date of interest every twelve months after the loan is released.

 

3.3           Party B shall open an account in Party A and deposit the amount
repayable to this account prior to the specified date of repayment.

 

3.4           Party B shall repay the loan principal and interest under this
Contract on time and in full. If Party B fails to repay loan money in any period
on time and in full, Party A shall have the right to demand Party B to repay the
total loan and charge default interest for the loan not repaid from the date of
overdue.

 

3.5           Party B hereby irrevocably authorizes Party A to deduct loan
principal and interest due and related expenses from any account opened by Party
B in any banking branch of Pingan Bank.

 

3.6           Should Party B make repayment in advance, Party B shall present a
written application to Party A thirty (30) days in advance and obtain Party A’s
written consent. The written application for early repayment shall be deemed
irrevocable upon Party A’s written consent.

 

( ) If Party B makes repayment in advance, Party B shall pay Party A
compensation. Party B shall pay such compensation while Party B pays Party A the
loan principal and interest payable in advance. The amount of compensation shall
be calculated according to the amount of prepayment x number of days prepaid x
interest rate specified in this Contract. If Party B prepays the loan for less
than thirty (30) days in advance, compensation shall be calculated according to
the actual days and half shall be charged; if for more than thirty (30) days,
compensation shall be calculated according to thirty (30) days.

 



 

 

 

 

Article 4 Party B’s Representations and Warranties

 

4.1           Party B is a company with good reputation duly established and
validly existing within the jurisdiction of the location where it is located.
Party B has all corporate rights and has obtained the government license and
approval for conducting its current business.

 

4.2           Party B has completed all the authorizations and approvals
necessary for the signature of this Contract. This Contract is the presentation
of Party B’s true meaning and may not result in violation of any agreement or
commitment concluded with any a third party. When this Contract is concluded and
signed, Party B has not violate any law, regulation and rule for environmental
protection, energy conservation and emission reduction, and pollution reduction,
and Party B promises to strictly abide by such laws, regulations and rules after
the conclusion of this Contract.

 

4.3           Party B is not involved in any litigation, arbitration execution,
appeal and reconsideration procedure and other incident or case which may have
major adverse impact on the execution of this Contract, unless otherwise Party B
notified Party A in wiring prior to the conclusion of this Contract.

 

4.4           Party B shall, within the time limit requested by Party A, provide
its financial statements, number of all opening accounts, loan balance and other
relevant materials requested by Party A. Party B shall ensure the genuine,
completeness and objectivity of all the documents and materials provided, which
shall have no false record, misleading representation or material misstatement.
The financial statements shall be prepared strictly in accordance with the
Accounting Standards of China.

 

Article 5 Party B’s Rights and Obligations

 

5.1           Party B shall have the right to demand Party A to pay Party B the
loan according to the conditions specified in this Contract. However, if Party A
is unable to pay the loan under this Contract due to change of national
macro-control policies, or request for control of credit scale or credit
orientation present by Party A’s regulatory department to Party A, or due to
other causes not attributable to Party A, Party A shall have the right to stop
payment of the loan or cancel this Contract.

 

5.2           Party B shall use the loan according to the purpose specified in
this Contract and repay the loan principal and interest on time and in full. 5.3
Party B shall open an account in Party A and handle deposit, settlement and
other related services firstly in Party A.

 

5.4           If Party B is a customer group, it shall give a written report to
Party A within ten days after the date of affiliated transaction of over 10% of
net assets. The report contents shall include the affiliated relation between
the transaction parties, transaction item and nature, transaction amount or
relevant proportion, and the pricing policy (including no-money involved
transaction or only symbolic-money involved transaction).

 

A customer group as mentioned herein shall mean an enterprise or public
institution legal person who has the following features:

 

(1) It directly or indirectly controls or is directly or indirectly controlled
by another enterprise or public institution legal person in respect of stock
right or management;

 

(2) It is jointly controlled by a third party enterprise or public institution
legal person;

 

(3) Its principal individual investor, key manager or a close family member
(including lineal blood relationship within three generations and collateral
blood relationship within two generations) commonly directly or indirectly
controls;

 

 

 

 



 

(4) It has other affiliated relationship and may transfer the assets and profits
not on the basis of fair price, which should be deemed as credit management by a
customer group.

 

5.5           If Party B has any one of the following circumstances, it shall
notify Party A thirty days in advance. If Party A thinks it will cause
significant impact on the performance of the Contract, Party B shall obtain
Party A’s written consent in advance:

 

(1) material change to Party B’s operating system, equity structure, property
organizational form and primary business, including but not limited to
implementation of contracting, lease, joint operation, reform of shareholding
system, merger, acquisition, joint venture (cooperation), division,
establishment of a subsidiary, trusteeship (takeover), sales of enterprise,
transfer of property rights and reduction of capital, etc.;

 

(2) disposal of important assets, of which the value exceeds 10% of the net
assets, by selling, gifting, lending, transferring, mortgaging (pledging) or
other means;

 

(3) its dividends exceed 30% of the net profits after tax of the current year or
exceed 20% of the total undistributed profits;

 

(4) it adds external investment of over 20% of its net assets after the credit
line becomes valid;

 

(5) it changes the debt clauses with other bank and pay off other long-term debt
in advance;

 

(6) Party B repays its shareholder debt; or

 

(7) it applies other bank for a credit line, or provides a third party with
security, or reduces or exempts a third party’s debt, with the debt amount
concerned exceeding 20% of its net assets.

 

5.6           Party B shall notify Party A within seven working days as of the
date of occurrence or possible occurrence of the following matters, and Party A
shall have the right to decide whether to request Party B to add guaranty or
directly take back all the loans as the case may be:

 

(1) Party B or the guarantor’s business or financial status is worsened, or
there is significant financial loss, loss of assets (including but not limited
to loss of assets caused due to external guarantee) or other financial crisis;

 

(2) Party B encounters administrative punishment or criminal sanction or is
involved in any significant legal dispute due to its illegal business behavior;

 

(3) Party B, its shareholder or de facto controlling person, or the legal
representative or key manager of the guarantor is involved in an important case,
or its main asset goes under property preservation or other compulsory measures,
or encounters administrative punishment or criminal sanction, or there is any
other incident which causes Party B impossible to perform its duties normally;

 

(4) Party B or the guarantor provides a third party with guarantee, causing
significant adverse impact on its financial condition or on the performance of
its obligations under this Contract;

 

(5) Party B or the guarantor has the following changes, such as division,
consolidation, major merger, acquisition and reconstruction, disposal of major
assets, reduction of capital, winding-up, cease of business for rectification,
liquidation, reorganization, being revoked, being dissolved, bankruptcy, or its
business license is revoked;

 

(6) there is obvious reduction or loss of the guaranty value, or dispute about
the ownership of the guaranty; or the guaranty is sealed up, detained, frozen,
deducted, detained or sold by auction; or

 

(7) any other important event or default event which may affect the business
activities of Party B or the guarantor and the loan safety of Party A.



 

 

 

 

5.7           If Party B changes its domicile, mailing address, telephone
number, business scope, legal representative or other relevant items, it shall
notify Party A in writing within seven working days after the change. In the
event that Party B fails to perform the said notification obligation, the
notices and documents given by Party A according to the original mailing address
shall be deemed to have been served.

 

5.8           Party B shall keep reasonable financial ratios within the loan
term.

 

( ) The financial indicators shall reach the following standard within the loan
term:

 

                                                                                                                                                 

 

                                                                                                                                                 

 

                                                                                                                                                 

 

Article 6 Party A’s Rights and Obligations

 

6.1           Party A shall have the right to take back the debt principal and
interest (including compound interest, and default interest for overdue and
appropriation) and charge the expenses payable by Party A, and shall be entitled
to deduct the said principal, interest and expenses directly from Party B’s
account.

 

6.2           From the second year after the effectiveness of a over one-year
(excluding one-year) loan, Party A shall have the right to evaluate the business
and financial conditions of Party B and the guarantor and the specific project
progress according to the conditions for loans specified in this Contract when
the loan is released, and adjust the loan amount, term and interest rate
according to the evaluation result.

 

Where there is any mortgaged (pledged) property, Party A shall have the right to
ask for reevaluating the mortgaged (pledged) property by an appraisal agency
accepted by Party A each year. If the value of the mortgaged (pledged) property
is declined obviously and is not enough for guaranteeing the debt under the Main
Contract, Party A shall have the right to ask Party B to repay part of the loan
or provide other guarantee measures accepted by Party A.

 

6.3           Party A shall have the right to ask Party B to provide materials
related to the loan, enter Party B’s business site, investigate, review and
check the use of the credit line and the assets, financial and business
conditions of Party B, for which Party B shall provide coordination. Party A
shall also have the right to supervise Party B to use the loan for the purpose
specified herein.

 

6.4           Party A shall bear confidentiality obligation for the materials
provided by Party B, except otherwise prescribed by laws and regulations, or
specified by a regulatory authority or by both Parties, or non-confidential
information provided by Party B.

 

Article 7 Breach of Contract

 

7.1           Any one of the following cases shall be deemed as a default event
referred to herein:

 

(1) Party B fails to use the loan money according to the method specified herein
or evades payment upon authorization as set forth in sub-clause 2.5 of this
Contract through breaking up the whole into parts;

 

(2) There is overdue interest, overdue repayment or advance of the credit
hereunder, or the credit funds are used not for the purpose specified by both
Parties;

 

(3) Party B violates some of its representations, warranties and commitments;

 

(4) Party B violates some of its obligations performable hereunder;

 

(5) Party B conceals some genuine important information;

 



 

 

 

 

(6) Party B or the guarantor evades bank claims through affiliated transactions
or by other means;

 

(7) Party B or the guarantor has any one of the following behaviors, being
negligent in managing and claiming the creditor’s rights due, or disposing and
transferring its main properties free of charge, or at unreasonable low price or
by other improper means, or escaping debts;

 

(8) Party B illegally get funds or credit from Party A or other banks by using a
false contract and arrangement with a third party, including but not limited to
pledge or discount of the notes receivable and other claims without actual
trading background.

 

(9) Party B or the guarantor violates any other contract (including but not
limited to credit contract, loan contract and guarantee contract) signed with
Party A or other banks or any securities with the nature of debt it issued;

 

(10) Party B’s guarantor violates the guarantee contract (including but not
limited to guarantee contract, mortgage contract and pledge contract) or has any
breach of the guarantee contract, or the guarantee contract has not taken
effect, is invalid or is cancelled; or there is obvious reduction or loss of the
guaranty value, or dispute about the ownership of the guaranty, or the guaranty
is sealed up, detained, frozen, deducted, detained or sold by auction; or

 

(11) There is any case which should be notified under sub-clauses 5.5 and 5.6
herein that Party A thinks effective on the safety of its creditor’s rights.

 

7.2 In case of any one of these default events listed in the preceding clause,
Party A shall have the right to take the following actions:

 

(1) To stop or terminate the release of any loan money not released under this
Contract;

 

(2) To announce acceleration of maturity of the credit line; to ask Party B to
repay part or all the credit principal, interest and expenses immediately, and
pay default interest for the total credit principal released at the default
interest rate from the date of occurrence of the default event until Party B
pays off the total credit principal;

 

Expenses shall include but not be limited to the attorney fee, legal cost,
arbitration fee, traveling expenses, announcement cost, service fee, execution
fee, transfer fee and other relevant expenses of Party A for realizing its
creditor’s rights.

 

(3) To ask Party B to provide new guarantee measures accepted by Party A;

 

(4) To adjust the loan amount, term and interest rate according to the
conditions of loan risks, and change the loan payment method to payment upon
authorization;

 

(5) To make deduction directly from the account of Party B and the guarantor to
repay all the debts under this Contract and the specific business contract
(including the debts Party A requests for prepayment), without obtaining Party
B’s consent in advance;

 

(6) To exercise the guarantee right, ask the guarantor to perform guarantee
liability, or realize creditor’s rights through disposal of the mortgaged
property and/or pledged property;

 

(7) If Party B fails to repay the loan according to the stipulations when the
loan is matured or is matured earlier, Party A shall have the right to charge
additional 50% of the interest rate specified herein as default interest for the
loan principal from the date of overdue according to the actual days of overdue.
If Party B fails to use the loan according to the specified purpose, from the
date when Party B uses the loan in violation of this Contract, Party A shall
have the right to charge additional 100% of the interest rate specified herein
as default interest for the loan amount which is appropriated.

 



 

 

 

 

In case of any interest which cannot be paid on time, compound interest shall be
charged according to the default interest rate. Meanwhile, default interest and
compound interest shall be recharged for delayed and appropriated loans.

 

If the loan is delayed for less than ninety (90) days (including ninety (90)
days), the priority for repayment of the loan principal and interest is as
follows: (1) costs and expenses; (2) interest (including default interest and
compound interest); (3) principal. If the loan is delayed for more than ninety
(90) days, the priority for repayment of the loan principal and interest is as
follows: (1) costs and expenses; (2) principal; (3) interest (including default
interest and compound interest).

 

(8) Party A claims Party B’s debtor for the right of subrogation or appeal to
the court to revoke Party B’s waiving of the creditor’s right due or Party B's
transfer of property free of charge or at an obviously unreasonable low price.
Party B shall provide all necessary coordination and assistance according to
Party A’s requirements, and all the costs and expenses caused to Party A arising
therefrom shall be borne by Party B; or

 

(9) Other remedial measures prescribed by laws and regulations and specified in
the Contract.

 

Article 8 Other Provisions

 

                                                                                                                                                 



 

                                                                                                                                                 

 

                                                                                                                                                 

 



 

 

Article 9 Supplementary Provisions

 

9.1           If the credit line under this Contract belongs to the line under
the Line Contract, the guarantee method under the Line Contract shall also be
applicable.

 

9.2           ( ) Both Parties agree to handle compulsory enforcement
notarization for this Contract.

If Party B fails to completely pr partly perform the obligations specified
herein when compulsory enforcement notarization is handled by both Parties for
this Contract, Party A shall have the right to apply the original notary public
for an enforcement certificate, and apply the competent people’s court (the
people’s court at the location where the person subject to enforcement lives or
where the property of the person subject to enforcement is located) for
enforcement holding the original notarial certificate and the enforcement
certificate.

 

(√) No compulsory enforcement notarization shall be handled for this Contract.

 

9.3           The application for single credit, credit contract, receipt for a
loan and credit vouchers related hereto, other relevant documents and materials
confirmed by both Parties, and the commitment letter and declaration issued by
Party B unilaterally to Party A shall be deemed as an integral part of this
Contract and shall have the same equal legal force as this Contract.

 

9.4           Party B hereby agrees and authorizes Party A to, during Party B’s
credit business application period and the business duration period, inquire
Party B’s credit information which has been entered into the financial credit
information database and other credit agencies established legally for Party B's
credit business application and follow-up management. Party B hereby agrees and
authorizes Party A to, according to the provisions of the Regulations on
Administration of Credit Information Industry, report Party B’s enterprise
information and credit information, including but not limited to credit
information and the information constituting adverse impact on the credit status
of the information agents, to the financial credit information database and
other credit agencies established legally.

 

9.5           Please confirm the options with √ in the brackets before the
selected items.

 



 

 



 

9.6           Any and all disputes arising from the execution of the Contract
shall be settled by both Parties through consultation. Where consultation fails,
the following (2) shall be adopted for dispute settlement:

 

(1) To apply / for arbitration in accordance with the current arbitration rules
of the commission. The award of the arbitration shall be final and binding upon
both Parties;

 

(2) To initiate a lawsuit in the people’s court at the location where Party A is
located;

 

(3) To initiate a lawsuit in the people's court of / .

 

9.7           This Contract shall be governed by the laws of the People's
Republic of China.

 

9.8           This Contract shall come into force upon the signature of all the
parties hereto (signed or sealed by the authorized signatories and affixed with
official seal). If the loan hereunder is actually not released within three
months as of the date of effectiveness of this Contract, Party A shall have the
right to cancel this Contract unilaterally.

 

9.9           This Contract shall be made out in three (3) originals for Party A
holding two (2) and Party B, ( ) the guarantor and ( ) the registration
authority each holding one (1).

 

Party B hereby represents that it has fully understood all the terms and
conditions of this Contract (especially the bold fonts), and the clauses of the
related guarantee contract and other relevant documents and has taken
independent legal consultation (where necessary).

 

 

Annex 1

 

Loan Principal Repayment Schedule

Time Date of repayment Amount of repayment (in words) 1     2     3     4     5
    6     7     8     9     10    

 

Party A (Seal):   PING AN BANK CO., LTD. SHENZHEN XINZHOU BRANCH (Seal)

Legal Representative (Principal) or Authorized Agent (Signature):  Yao
Guiping(Seal)

Date of Signature:  January 12, 2016

 

Party B (Seal):  SHENZHEN HIGHPOWER TECHNOLOGY CO., LTD. (Seal) Legal
Representative (Principal) or Authorized Agent (Signature):  Pan Dangyu (Seal)
Date of Signature:  January 12, 2016

 



 

 

